Title: To John Adams from Herman van Bracht, 12 August 1782
From: Bracht, Herman van
To: Adams, John



Dordrecht 12: Aug: 1782
Sir

I have now the honour to hand you the Second volum of the translated constitutions of America, Inscribed to Your Excell: by the publisher Mr. F: wanner. According to your desire, every expression is avoided that could tend to give offense to any person in times to critical as these. A due tribute of applause, however, has been given, tho the persons who So well deserved it in the true Interests of both republics has been touched upon, where fore I hope the dedication will obtain your approbation.
Permit me to ad the assurance of Mr wanners unlimited esteem the offer of a continuance of my humble Services here an to ashure you that I most respectfully am Sir Your most Obedt. Servant

Herman van Bracht

